Citation Nr: 1619041	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  09-29 740		)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for a left ankle condition. 

2. Entitlement to service connection for a left knee condition. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H. Hoeft



INTRODUCTION

The Veteran served on active duty from August 2000 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

This matter was previously before the Board in June 2015, at which time the claims of entitlement to service connection for bilateral knee strain, bilateral ankle strain, a skin disability, and headaches were remanded for further development of the record.  Subsequently, in a January 2016 rating decision, the RO granted service connection for migraine headaches, right knee strain, right ankle strain, and pityriasis/eczema (claimed as skin disability).  Accordingly, these claims are no longer on appeal.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After review, the Board finds that additional development is necessary prior to adjudication of the Veteran's remaining claims of entitlement to service connection for left knee and left ankle conditions.  

The Veteran asserts that her (bilateral) knee and ankle symptoms began on active duty, in approximately October 2001, with an exacerbation of knee and ankle symptoms in 2005 following squadron exercises. See Veteran's statement accompanying VA Form 9("During these daily workouts my knee and ankle were injured so badly that it was extremely difficult to even walk for several weeks").  She stated that she was instructed by the Flight Doctor to take Motrin and rest.  

The Veteran separated from active duty service in September 2006 and filed an initial claim for service connection for bilateral knee and ankle conditions in June 2007.  She was provided a VA examination in August 2007, at which time she was diagnosed with status post bilateral knee strain and status post bilateral ankle strain.  No etiology opinions were provided at that time. 

In June 2015, the Board remanded the claims to obtain VA knee and ankle examinations/etiology opinions.  The examiner was specifically asked to identify all current diagnoses pertaining to the bilateral knees and ankles, including any diagnoses noted during the pendency of the claim (i.e., status post ankle strain and status post knee strain), and to opine as to whether it was at least as likely as not that the Veteran's bilateral knee and ankle disabilities were related to service. (Emphasis added). 

In October 2015, a VA examiner diagnosed right knee sprain and right ankle sprain and opined that these disorders were related to service, largely on the Veteran's lay statements of onset and continuity of symptoms.  The examiner provided no opinion, however, as to the already diagnosed status post left ankle strain and status post left knee strain, or the newly diagnosed (left) medial tibial stress syndrome (which was diagnosed during the October 2015 knee/ankle examinations).  In fact, there was no discussion, narrative, or lay history whatsoever concerning the claimed left knee and left ankle conditions.  

Accordingly, there is no competent medical opinion of record that addresses whether there is any relationship between the Veteran's active military service and her current left ankle and left knee conditions.  Thus, remand is warranted in order to obtain an addendum opinion. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."); see also Stegall v. West, 11 Vet. App. 268 (1998 (holding that remand by the Board confers on the Veteran a right to compliance with the remand orders and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding VA or private treatment records pertaining to the issues on appeal.  If the AOJ is unable to obtain any such evidence, it should so inform the Veteran and her representative and request them to provide the outstanding evidence.

2. Then, forward the claims file to the examiner who conducted the October 2015 VA knee and ankle examinations, or an appropriate substitute if unavailable, for an addendum opinion concerning the etiology of the Veteran's left ankle and left knee disabilities.  If additional examination is needed, such examination should be conducted.  

After review of the claims file, to include the service treatment records, VA and private treatment records (if any), and the previous 2007 and 2015 VA examination reports, and with consideration of the Veteran's lay statements, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed status post left ankle strain (see August 2007 VA examination report), status post left knee strain (see August 2007 VA examination report), left medial tibial stress syndrome (see October 2015 VA examination report), and/or any other left knee and left ankle conditions diagnosed during the pendency of the claim, began in service, are caused by service, or are otherwise related to service. 

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3. After all development has been completed, re-adjudicate the claims of entitlement to service connection for bilateral hearing loss and entitlement to service connection for a left knee condition and a left ankle condition.  If any benefit sought on appeal is not granted to the fullest extent, issue the Veteran and her representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




